UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7218


DOMINIC M. DERRICOTTE,

                       Petitioner – Appellant,

          v.

JOSEPH MCFADDEN, Warden of Lieber Correctional Institution,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Terry L. Wooten, Chief District
Judge. (8:13-cv-02202-TLW)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dominic M. Derricotte, Appellant Pro Se. Melody Jane Brown,
Assistant  Attorney  General,  Donald John  Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dominic     M.    Derricotte        seeks       to     appeal         the    district

court’s    order     accepting       the     recommendation              of    the    magistrate

judge     and    denying       relief   on     his       28    U.S.C.          §    2254     (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate        of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent     “a       substantial      showing          of       the       denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,            537    U.S.       322,    336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Derricotte           has    not      made        the        requisite             showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3